DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 12/11/20.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 12/16/20, 03/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hughlett (US 2018/0122624) in view of Krema (US 7764186).
Regarding Claim 1, Hughlett teaches an atmospheric pressure plasma system comprising: an atmospheric pressure plasma source that generates a glow discharge-type plasma (Fig. 3: 100); wherein the atmospheric pressure plasma source comprises a plasma head (Fig. 3: 110); wherein the plasma head comprises a gas inlet (Fig. 3: 102), a gas passage surrounded by a dielectric liner (Fig. 3: 104), a radio frequency (RF) electrode (Fig. 3: 106) and a ground electrode (Fig. 3: 108) and wherein the RF electrode and the ground electrode are arranged at opposite sides of an outer surface of a segment (Fig. 3: 107) of the gas passage. 
Hughlett does not teach a gas sensor system; and wherein the gas sensor system comprises a first pellistor that is exposed to a process gas entering the gas inlet and provides real-time monitoring of the presence and concentration of helium in the process gas entering the gas inlet during plasma operation.
Krema is in the field of measuring gas concentration (see abstract) and teaches a gas sensor system (Fig. 2); and wherein the gas sensor system comprises a first pellistor (Fig. 2: 42) that is exposed to a process gas entering the gas inlet and provides real-time monitoring of the presence  and concentration of helium in the process gas (col3 ln35-40 “pellistor 42 contains a catalyst-loaded ceramic material whose resistance changes or can be made to change in the presence of the targeted gas, for example, helium”) entering the gas inlet during operation.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Hughlett with a gas sensing system as taught by Krema in order to accurately measure gas concentration since pellistor exhibit gas detection capability like nonlinear thick-film metal oxide but with high sensitivity even when gas concentration changes from 1-100% [col4 ln5-10].

Regarding Claim 11, Hughlett teaches a method for a process gas in an atmospheric pressure plasma source comprising: providing an atmospheric pressure plasma source that generates a glow discharge-type plasma (Fig. 3: 100), wherein the atmospheric pressure plasma source comprises a plasma head (Fig. 3: 110), wherein the plasma head comprises a gas inlet (Fig. 3: 102), a gas passage surrounded by a dielectric liner (Fig. 3: 104), a radio frequency (RF) electrode (Fig. 3: 106) and a ground electrode (Fig. 3: 108) and wherein the RF electrode and the ground electrode are arranged at opposite sides of an outer surface of a segment (Fig. 3: 107) of the gas passage.
Hughlett does not teach a method for measuring the presence and concentration of helium; a gas sensor system; wherein the gas sensor system comprises a first pellistor; exposing the first pellistor to a process gas entering the gas inlet and measuring the first pellistor's electrical resistance.
Krema is in the field of measuring gas concentration (see abstract) and teach a method for measuring the presence and concentration of helium; a gas sensor system (Fig. 2); wherein the gas sensor system comprises a first pellistor (Fig. 2: 42); exposing the first pellistor to a process gas (col3 ln35-40 “pellistor 42 contains a catalyst-loaded ceramic material whose resistance changes or can be made to change in the presence of the targeted gas, for example, helium”) entering the gas inlet and measuring the first pellistor's electrical resistance (Fig. 2: 60 measuring resistance via 48).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Hughlett with a gas sensing system as taught by Krema in order to accurately measure gas concentration since pellistor exhibit gas detection capability like nonlinear thick-film metal oxide but with high sensitivity even when gas concentration changes from 1-100% [col4 ln5-10].
Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844